      Case 1:16-cv-09517-LAK-KHP Document 263 Filed 11/08/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                         Plaintiffs,
                                                     Civil Action No. 16-CV-9517(LAK)(KHP)
          v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                         Defendants,

          and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                         Nominal Defendants.


               NOTICE OF MOTION FOR PARTIAL SUMMARY JUDGMENT

       PLEASE TAKE NOTICE, that upon the accompanying memorandum, statement of

material facts, declarations, depositions, and exhibits, Plaintiffs Audrey Hays, Daniel Kleeberg,

and Lisa Stein respectfully move this Court for an Order granting them Partial Summary Judgment

as to Count I (in part), Count II (in part), Count V, Count VI (in part), and Count IX. The specific

relief sought is specified more precisely in the Proposed Order that shall be contemporaneously

submitted.

                                                 1
     Case 1:16-cv-09517-LAK-KHP Document 263 Filed 11/08/19 Page 2 of 2



                                   Respectfully submitted,


Dated: November 8, 2019            /s Brian C. Brook                      .
                                   Brian C. Brook (BB 1980)
                                   BROOK & ASSOCIATES, PLLC
                                   100 Church Street, 8th Floor
                                   New York, New York 10007
                                   Telephone: (212) 257-2334
                                   Facsimile: (646) 257-2887
                                   Brian@brook-law.com

                                   Counsel for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                   and Audrey Hays




                                      2
